On June 2, 1966, appellee, Shelby Mutual Insurance Company, issued its Special Automobile Insurance policy to the appellant's father as the named insured.
By the terms of the policy uninsured motorists coverage extends to all relatives of the insured, who reside in the household and do not own a private passenger automobile.
In April 1966, appellant purchased, and received a certificate of title to, a 1956 Chevrolet. At the time of purchase the car had an inoperable blownout engine. After purchase, it was towed to the home of appellant's father. In July 1966, it was towed to the home of Oliver Randall, a friend of the appellant, for the purpose of repair. The car was located at the Randall home on August 27, 1966, when appellant incurred bodily injuries as the result of the negligence of an uninsured motorist.
A claim filed with appellee was subsequently denied for the reason that appellant, though a resident of his father's household, was the owner of the 1956 Chevrolet which constituted a private passenger automobile as defined in the policy.
An action for declaratory judgment was instituted, and the cause was submitted on an agreed statement of facts, in which the above facts were admitted to be true.
It was argued by the parties that "the sole question to be resolved by the court is: `was the plaintiff at the time of the collision covered by uninsured motorist protection as an insured within the meaning of the policy?'" The trial court said "no."
"Automobile," under the terms of the policy, is defined as a "four wheel land motor vehicle designed for use principally upon public roads." *Page 325 
That appellant was an owner cannot be questioned. Upon purchase, he received a certificate of title, in accordance with Section 4505.03, Revised Code, to the 1956 Chevrolet.
That appellant considered this vehicle an "automobile" is apparent from the fact that he intended to use the car after repairing it.
Appellant's position is that under the terms of the policy of insurance the ownership of an automobile by a resident of the household should be construed to mean the ownership of anoperable automobile.
It has long been held in Ohio that in cases of ambiguity the ambiguity should be construed strictly against the insurer. SeeTravelers Ins. Co. v. Buckeye Union Casualty Co., 172 Ohio St. 507;  Travelers Ins. Co. v. Auto-Owners Ins. Co., 1 Ohio App.2d 65.
As a rule of construction, however, it should be applied, as intended, in those instances of ambiguity.
We see no ambiguity in the terms of the subject policy relating to the definition of an automobile owned by a resident of a household.
The Supreme Court of Ohio in Yeager v. Pacific Mutl. LifeIns. Co., 166 Ohio St. 71, said in the second paragraph of the syllabus:
"An insurance policy constitutes a contract, its terms must be given a reasonable construction, and an ambiguity which iscreated by giving a strained or unnatural meaning to phrases or by mere casuistry does not constitute an ambiguity requiring construction." (Emphasis added.)
Appellant relies upon Civil Service Employees Ins. Co. v.Wilson, 222 Cal.App.2d 519, 35 Cal. Rep. 304, as authority for his position. We do not find the facts of that case to be inpari materia with the subject case.
In another California case, Williams v. Standard AccidentIns. Co., 158 Cal.App.2d 506, 322 P.2d 1026, Weishaar acquired an inoperable Chevrolet with no wheels, tires or windshield which he intended to rebuild. The car was registered in his name. The California court, in Wilson, distinguished theWilliams case on the grounds the insured *Page 326 
there intended to make the car operable by repairing same, and that the car was registered. The Williams court denied coverage under a policy whose terms were similar to the one under consideration.
Appellant advances no other authority, and in our research we have found none.
To construe the policy as appellant urges would, in our opinion, create an ambiguity which is not present under its terms.
The judgment of trial court is affirmed.
Judgment affirmed.
O'NEILL, J., concurs.